This is an appeal by Maurice Sullivan, Jr., and Lawrence Sullivan from a decree of the Probate Court for Middlesex County allowing the will of Helen F. Sullivan, late of Cambridge. The will left all her estate to her nieces, Paula M. Doyle, Ann G. Cappelletti, and Marian L. Shaw, and her nephew Paul T. Shaw. Donald J. Cappelletti, the husband of a niece, was named executor. The appellants did not appeal from the denial of a motion for framing jury issues which they filed. The case was tried on the merits, the issues being due execution, soundness of mind, and undue influence. There was a full hearing lasting ten days before the judge whose findings based on conflicting evidence will not be reversed unless plainly wrong. Complete examination of the testimony demonstrates that we cannot say that his ruling was plainly wrong. It would serve no useful purpose to restate this evidence. The decree allowing the will is affirmed. We are not faced with any question concerning an equity suit between the parties to set aside the transfer of real estate made by Helen F. Sullivan on the same date the will was executed.

So ordered,